NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                    BANCIE BLACK,
                       Petitioner

                             v.

       OFFICE OF PERSONNEL MANAGEMENT,
                     Respondent
               ______________________

                        2015-3223
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0831-14-1113-I-1.
                ______________________

                 Decided: March 11, 2016
                 ______________________

      BANCIE BLACK, Panama City, Republic of Panama, pro
se.

    MOLLIE LENORE FINNAN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by FRANKLIN E. WHITE, JR., ROBERT E. KIRSCHMAN, JR.,
BENJAMIN C. MIZER.
                ______________________
2                                            BLACK   v. OPM



    Before PROST, Chief Judge, DYK, and STOLL, Circuit
                         Judges.
PER CURIAM.
     Bancie Black appeals a final decision of the Merit
Systems Protection Board (“Board”). Because the Board
properly denied Mr. Black’s petition under the doctrines
of res judicata and collateral estoppel, we affirm.
                      BACKGROUND
    Mr. Black received an appointment to a position in
the Canal Zone Government by the Panama Canal Com-
pany on May 10, 1978, and his position was terminated on
September 29, 1979. Effective October 1, 1979, the Pan-
ama Canal Treaty of 1977 abolished both the Canal Zone
Government and the Panama Canal Company, replacing
them with the Panama Canal Commission (“Commis-
sion”). Mr. Black then received an appointment by the
Commission on October 9, 1979, and continued to serve
until December 31, 1999.
     In 1999, Mr. Black sought a final determination by
the Office of Personnel Management (“OPM”) as to
whether he was entitled to coverage under the Civil
Service Retirement System (“CSRS”). The Board ulti-
mately determined Mr. Black is “excluded from CSRS
coverage under [22 U.S.C. §] 3649 because he is not a
citizen of the United States, his initial appointment by
the Commission occurred after October 1, 1979, and he is
covered by the Social Security System of Panama.”
Jadusingh v. Office of Pers. Mgmt., 91 M.S.P.R. 79, *87–
88 (2002). 1 Mr. Black did not appeal this Board decision,
and the decision became final.




    1  Mr. Black’s full legal name is Bancie Black
Jadusingh.
BLACK   v. OPM                                            3



    In 2014, Mr. Black submitted to OPM a new applica-
tion for an annuity under the CSRS based on his federal
employment between 1978 and 1999. OPM denied this
application and Mr. Black appealed to the Board. An
administrative judge issued an order requiring Mr. Black
to show cause why his appeal was not barred by the
doctrines of res judicata and collateral estoppel.
Mr. Black responded that he was presenting new and
previously unavailable evidence, that his prior case was
wrongly decided, and that his prior case differed from the
present appeal because it involved an application for an
immediate retirement annuity while the present case
involves an application for a deferred annuity. The ad-
ministrative judge then found Mr. Black’s claim barred by
res judicata and collateral estoppel. Following a petition
for review, the Board affirmed the decision of the admin-
istrative judge.
   Mr. Black timely appeals the Board’s final decision.
We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
     We must affirm a final decision of the Board unless it
is (1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule or regulation having
been followed; or (3) unsupported by substantial evidence.
5 U.S.C. § 7703(c). Res judicata bars relitigation of issues
that were, or could have been, raised in a prior action,
Allen v. McCurry, 449 U.S. 90, 94 (1980), and applies
when: “(1) the prior decision was rendered by a forum
with competent jurisdiction; (2) the prior decision was a
final decision on the merits; and (3) the same cause of
action and the same parties or their privies were involved
in both cases,” Carson v. Dep’t of Energy, 398 F.3d 1369,
1375 (Fed. Cir. 2005). Collateral estoppel applies when:
“(i) the issue previously adjudicated is identical with that
now presented, (ii) that issue was actually litigated in the
4                                              BLACK   v. OPM



prior case, (iii) the previous determination of that issue
was necessary to the end-decision then made, and (iv) the
party precluded was fully represented in the prior action.”
Morgan v. Dep’t of Energy, 424 F.3d 1271, 1274–75
(Fed. Cir. 2005).
    We agree with the Board that Mr. Black’s present
claim is barred by res judicata and collateral estoppel.
The present claim and the Board’s 2002 final decision
involved the same parties and the same cause of action—
Mr. Black’s entitlement to a retirement annuity under the
CSRS based on his federal employment from 1978 to
1999. Success in both applications for retirement benefits
depended on Mr. Black demonstrating that his federal
service from 1978 to 1999 was covered by the CSRS, and
this issue was litigated to a final decision in 2002. De-
spite Mr. Black’s request that the Board reopen his ap-
peal to consider new evidence and correct alleged legal
errors, res judicata and collateral estoppel bar relitigation
of his claim. Both res judicata and collateral estoppel
apply even if new evidence exists or the aggrieved party
believes the earlier case was wrongly denied. “[R]es
judicata and collateral estoppel relieve parties of the cost
and vexation of multiple lawsuits, conserve judicial re-
sources, and . . . encourage reliance on adjudication.”
Allen, 449 U.S. at 94. Because the Board correctly found
that Mr. Black already brought this claim and litigated it
to a final decision, we discern no error in the Board’s
denial of Mr. Black’s petition under the doctrines of res
judicata and collateral estoppel.
                       CONCLUSION
    For the reasons stated above, we affirm.
                       AFFIRMED
                           COSTS
    No costs.